Citation Nr: 1502201	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to a service-connected left knee disability. 

2.  Entitlement to a disability evaluation in excess of 10 percent for left knee musculoligamentous strain with traumatic arthritis (left knee arthritis). 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability prior to September 16, 2011, and to a compensable disability evaluation thereafter. 

4.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a right knee tibia fracture with osteoarthritis of the right knee (right knee disability).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1984 and from April 1986 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005, November 2010, December 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In January 2008 and October 2008, the Board remanded the Veteran's low back disability claim for further development, and the Veteran's case was thereafter returned to the Board.  In a September 2013 decision, the Board denied the Veteran's increased rating claims and remanded the low back claim again for further evidentiary development.  The Veteran appealed the Board's denial of the increased rating claims to the United States Court of Appeals for Veterans Claims (the Court).  In June 2014, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated the same month granted the motion, vacated the Board's September 2013 denial of the increased rating claims, and remanded the case to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased rating claims

As discussed above, the Veteran's increased rating claims case involve a JMR dated October 2014.  The JMR raised concern with regard to the Board's reliance on a September 2011 VA examination in determining that the Veteran was not entitled to increased disability ratings for his right and left knee disabilities, specifically whether the examination was adequate.  The JMR stated that the September 2011 VA examination was unclear, as the examiner was instructed that "[i]f the Veteran has functional loss, functional impairment or additional limitation of [range of motion] of the knee and lower leg after repetitive use, indicate the contributing factors of disability below[.]"  The examiner then checked that the Veteran had "functional loss and/or functional impairment of the knee and lower leg" to include "[l]ess movement than normal" in both legs.  However, the VA examiner also noted that the Veteran did not have "additional limitation in [range of motion] of the knee and lower leg following repetitive testing[.]"  As such, it was not apparent whether the VA examiner was explaining that the Veteran's disabilities resulted in limitation of motion or whether "[l]ess movement than normal" is shown after repetitive use.  Therefore, the Board was to obtain clarification of the September 2011 medical opinion to adequately address whether the VA examination revealed that the Veteran experienced functional loss, including loss of additional range of motion, as a result of his service-connected knee disabilities.  

A review of the record reveals that no medical evidence has been associated with the claims folder since the September 2011 VA examination with regard to the Veteran's right and left knee disabilities.  As such, and in light of the October 2014 JMR, the Board finds that the Veteran should be afforded an additional examination to determine the current severity of his right and left knee disabilities and whether he has functional loss due to the disabilities that result in additional loss of motion.  
TDIU

The October 2014 JMR also raised concern at the Board's failure to provide an adequate statement of reasons or bases for its denial of the Veteran's claim of entitlement to TDIU which was reasonably raised by the record.  Specifically, although the Board acknowledged that the Veteran submitted a September 2012 statement that he was terminated from his employment as a result of his service-connected disabilities, the Board noted that "[b]ecause there is no evidence of unemployability, further consideration of TDIU is not required."  To the extent that the Board determined that the Veteran did not adequately raise a TDIU claim, the JMR indicated that this finding was erroneous, as the Veteran stated that his service-connected disabilities resulted in the termination of his employment.  To the extent that the Board adjudicated a TDIU claim, the finding that "[b]ecause there is no evidence of unemployability, further consideration of TDIU is not required" was an insufficient basis to find that TDIU was not warranted, as it is not the proper legal standard to establish entitlement.  On the contrary, the proper standard is that a rating of TDIU is appropriate when a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  Therefore, remand was warranted for the Board to provide an adequate statement of reasons or bases for its determination that the Veteran's submission did not reasonably raise a claim of entitlement to TDIU, or to provide an adequate statement of reasons or bases for its determination that the evidence was insufficient to warrant entitlement to TDIU, in light of the appropriate legal standard.  

A review of the record reveals that since the Veteran's September 2012 statement that he was terminated from his employment due to his service-connected knee disabilities, he has not since indicated that he would be able to obtain substantial gainful occupation.  In light of the foregoing, the Board finds that based on the Veteran's September 2012 statement, the issue of a TDIU has been raised in the context of his increased rating claims; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.
Service connection for low back disability

As indicated above, in September 2013, the Board remanded the Veteran's low back disability claim for the Veteran to be afforded a VA examination in order to determine whether the Veteran's low back disability was caused or aggravated by his service-connected right and left knee disabilities.  Pertinently, a review of the record reveals that the Veteran has not yet been afforded a VA examination with regard to his low back disability.  Although the Board notes that the AOJ has not yet had an opportunity to provide the Veteran with a VA examination for his low back disability due to the appeal of his increased rating claims to the Court, the Board still finds that remand of the low back disability is warranted for compliance with the September 2013 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. After the development in paragraphs 1 and 2 has been accomplished, schedule the Veteran for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans.  The purpose of the examination is to determine whether the Veteran has a low back disability that was caused or aggravated by his service-connected bilateral knee disabilities. 

The following considerations will govern the opinion:

a) The electronic claims file, to include any pertinent records contained in the Virtual VA and VBMS eFolders must be available and reviewed in addition to the paper claims folder in conjunction with the examination. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not that the Veteran's low back disability was caused by his service-connected knee disabilities. 

ii. Whether it is at least as likely as not that the Veteran's low back disability was aggravated by his service-connected knee disabilities.  (Aggravation is when there is a permanent worsening beyond the natural progression of the disability.)

The examiner must specifically address whether the Veteran favors one knee over the other, and if so, whether it caused or aggravated his low back disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After the development in paragraphs 1 and 2 has been accomplished, schedule the Veteran for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans.  The purpose of the examination is to assess the current severity of the Veteran's service-connected left knee musculoligamentous strain with traumatic arthritis (left knee arthritis), left knee instability, and residuals of a right knee tibia fracture with osteoarthritis of the right knee (right knee disability).  The electronic claims file, to include any pertinent records contained in the Virtual VA and VBMS eFolders must be available and reviewed in addition to the paper claims folder in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner must also provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the right and left knee disabilities and adjustment disorder with depressed mood.  If, and only if, the Veteran's low back disability is service-connected, then this disability should also be considered.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated, to include the issue of entitlement to TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




